Exhibit 10.27.10

Dated January 21, 2009

PARIS RE

as Chargor

and

CALYON

As Chargee

 

 

CHARGE OVER CUSTODY ACCOUNTS

 

 

 

19



--------------------------------------------------------------------------------

Contents

 

Clause

   Page

SIGNATORY

   21

SUMMARY

   21

INTERPRETATION

   22

1       Definitions and Interpretation

   22

SECURITY

   28

2       Payment of Secured Obligations

   28

3       Charge and Assignment

   28

4       Set-off

   28

5       Restrictions

   28

6       Perfection

   29

ENFORCEMENT

   31

7       Enforcement

   31

8       Application of proceeds

   32

REPRESENTATION AND UNDERTAKINGS

   34

9       Representations

   34

10     Undertakings

   34

MISCELLANEOUS

   37

11     Duration of the security

   37

12     Expenses, liability and indemnity

   37

13     Payments

   38

14     Remedies

   38

15     Power of attorney

   39

16     Notices

   39

17     Law and jurisdiction

   39

Schedule 1 Initial administrative details of the parties

  

Schedule 2 Accounts

  

Schedule 3 Notice and acknowledgment of charge and assignment

  

Schedule 4 Notice of Exclusive Control [On the letterhead of the Chargee]

  

 

20



--------------------------------------------------------------------------------

Deed dated January 21, 2009

SIGNATORY

 

Chargor    PARIS RE

SUMMARY

 

Chargor    PARIS RE Chargee    CALYON, or any of its successor or assignee
pursuant to clause 14 – Assignment - of the Facility Letter Charged Assets    A
portfolio of assets of the Chargor held in custody account(s) with BNY Mellon
Asset Servicing B.V. and managed by an Assets Manager and an assignment of an
Account Control Agreement between the Chargor, the Chargee and the Custodian
Secured Obligations    all liabilities under a letter of credit facility letter
and Indemnity Agreement between the Chargor and Chargee dated at about the same
date as this Deed Type of security    fixed charges Law    English law

 

21



--------------------------------------------------------------------------------

IT IS AGREED as follows:

INTERPRETATION

1. Definitions and interpretation

Definitions

 

1.1 In this Deed:

Account means:

 

  (a) The accounts of the Chargor with the Custodian described in Schedule 2
(Accounts) and all cash and non-cash assets held in such accounts;

 

  (b) any account that replaces an account described in Schedule 2 (Accounts);
and

 

  (c) any account established after the date of this Deed which is designated as
an Account by the Chargor and the Chargee at or about the time of its
establishment.

Account Control Agreement means the Account Control Agreement between the
Chargor (i.e. the “Client”), the Chargee (i.e. “the Security Holder”) and the
Custodian dated on or around the date of this Deed

Assets Manager means HSBC Global Asset Management at the date hereof or any
other person which would be substituted from time to time with the prior written
notice to the Chargee

Assigned Assets means those assets which are from time to time the subject of
clause 3.3

Assigned Contract means:

 

  (a) the Custody Agreement;

 

  (b) any contract that amends or replaces the Custody Agreement;

 

  (c) any contract entered into after the date of this Deed which is designated
as an Assigned Contract by the Chargor and the Chargee; and

 

  (d) any agreement pursuant to which the Chargor derived Rights relating to the
Accounts,

in each case as it may from time to time be amended, restated, novated or
replaced (howsoever fundamentally)

Available Balance means the available balance of an account maintained with BNY
Mellon, which is that part of the account which is under the control of the
holder of that account

Charged Assets means those assets which are from time to time the subject of
clause 3.2.

 

22



--------------------------------------------------------------------------------

Chargee Security means the Security created by this Deed and any other existing
or future Security granted by the Chargor to the Chargee to secure the payment
and discharge of Secured Obligations

Chargee Security Document means a document creating or evidencing Chargee
Security

Chargor means PARIS RE, a French Société Anonyme registered with the Companies
Commerial Registry of Paris under no. 433 195 096 and whose registered office is
located at 39, rue du Colisée, 75008 Paris, France

Commitment Amount has the meaning given to such term in the Facility Letter

Custodian means BNY Mellon Asset Servicing B.V., London Branch

Custody Agreement means the Custody Agreement between the Chargor and the
Custodian dated 12 July 2007 as amended and supplemented by the Account Control
Agreement

Default Rate means the rate specified in paragraph 9 of the Facility Letter

Disposal means any transfer or other disposal of an asset or of an interest in
an asset, or the creation of any Right over an asset in favour of another
person, but not the creation of Security

Dividends, in relation to any Charged Asset, means:

 

  (a) dividends and distributions of any kind and any other sum received or
receivable in respect of that Charged Asset;

 

  (b) shares or other Rights accruing or offered by way of redemption, bonus,
option or otherwise in respect of that Charged Asset;

 

  (c) allotments, offers and rights accruing or offered in respect of that
Charged Asset; and

 

  (d) any other Rights attaching to, deriving from or exercisable by virtue of
the ownership of, that Charged Asset

Enforcement Time means any time at which:

 

  (a) any amount owing under a Finance Document is payable but has not been
paid; or

 

  (b) an Event of Default has occurred and is continuing

Event of Default has the meaning given to it in the Facility Letter

Facility Letter means the USD 150 Million committed standby letter of credit
facility agreement dated at about the same date as this Deed between the Chargor
and the Chargee as it may from time to time be amended, restated, novated or
replaced (however fundamentally, including by an increase of any size in the
amount of the facilities made available under it, the alteration of the nature,
purpose or period of those facilities or the change of its parties)

 

23



--------------------------------------------------------------------------------

Finance Documents means:

 

  (a) the Facility Letter;

 

  (b) the Indemnity Agreement;

 

  (c) this Deed and any other Chargee Security Document; and

 

  (d) any other document designated as such by the Chargor and the Agent at any
time

Financial Collateral has the meaning given to it by the Financial Collateral
Arrangements (No 2) Regulations 2003

Guarantee means any guarantee, indemnity, bond, standby or documentary credit,
third party charge or other assurance against financial loss by one person in
respect of the obligations of another person

Indemnity Agreement means the repayment agreement dated at about the same date
as this Deed between the Chargor and the Chargee as it may from time to time be
amended, restated, novated or replaced (however fundamentally, including by an
increase of any size in the amount of the facilities made available under it,
the alteration of the nature, purpose or period of those facilities or the
change of its parties)

Insolvency Event, in relation to a person, means:

 

  (a) the dissolution, liquidation, provisional liquidation, administration,
administrative receivership or receivership of that person or the entering into
by that person of a voluntary arrangement or scheme of arrangement with
creditors;

 

  (b) any analogous or similar procedure in any jurisdiction other than England,
including in particular any similar proceedings of the Livre VI of the French
Commercial Code (Code de Commerce); or

 

  (c) any other form of procedure relating to insolvency, reorganisation or
dissolution in any jurisdiction

Insolvency Legislation means:

 

  (a) the Insolvency Act 1986 and secondary legislation made under it; and

 

  (b) any other primary or secondary legislation in England from time to time
relating to insolvency or reorganisation; and

 

24



--------------------------------------------------------------------------------

  (c) the Livre VI of the French Commercial Code (Code de Commerce).

Obligations, in relation to a person, means all obligations or liabilities of
any kind of that person from time to time, whether they are:

 

  (a) to pay money or to perform (or not to perform) any other act;

 

  (b) express or implied;

 

  (c) present, future or contingent;

 

  (d) joint or several;

 

  (e) incurred as a principal or surety or in any other manner; or

 

  (f) originally owing to the person claiming performance or acquired by that
person from someone else

Officer, in relation to a person, means any officer, employee or agent of that
person

Receiver means one or more receivers or managers appointed, or to be appointed,
under this Deed

Right means any right, privilege, power or immunity, or any interest or remedy,
of any kind, whether it is personal or proprietary

Secured Obligations means the Obligations undertaken to be paid or discharged in
clause 2 (Payment of Secured Obligations)

Security means:

 

  (a) any mortgage, charge, pledge, lien, hypothecation, assignment by way of
security, trust arrangement for the purpose of providing security or other
security interest of any kind in any jurisdiction;

 

  (b) any proprietary interest over an asset; and

 

  (c) any right of set-off created by agreement.

Third Parties Act means the Contracts (Rights of Third Parties) Act 1999

Value means the market value of the Charged Assets at any time as calculated by
BNY Mellon.

VAT means value added tax.

 

25



--------------------------------------------------------------------------------

Interpretation

 

1.2 In this Deed:

 

  (a) the table of contents, the summary and the headings are inserted for
convenience only and do not affect the interpretation of this Deed;

 

  (b) references to clauses and schedules are to clauses of, and schedules to,
this Deed;

 

  (c) references to the Facility Letter, Indemnity Agreement and any Finance
Document or any other document are to that document as from time to time
amended, restated, novated or replaced, however fundamentally;

 

  (d) references to a person include an individual, firm, company, corporation,
unincorporated body of persons and any government entity;

 

  (e) references to a person include its successors in title, permitted
assignees and permitted transferees;

 

  (f) words importing the plural include the singular and vice versa; and

 

  (g) references to any enactment include that enactment as amended or
re-enacted; and, if an enactment is amended, any provision of this Deed which
refers to that enactment will be amended in such manner as the Chargee, after
consultation with the Chargor, determines to be necessary in order to preserve
the intended effect of this Deed.

 

1.3 Where this Deed imposes an obligation on the Chargor to do something if
required or requested by the Chargee, it will do so as soon as practicable after
it becomes aware of the requirement or request.

 

1.4 It is intended that this document takes effect as a deed even though the
Chargee may only execute it underhand.

 

1.5 This Deed may be executed in counterparts.

Third party rights

 

1.6 The Rights conferred on each Receiver and on each Officer of the Chargee or
a Receiver under clauses 12 (Expenses, liability and indemnity) and 13
(Payments) are enforceable by each of them under the Third Parties Act.

 

1.7 No other term of this Deed is enforceable under the Third Parties Act by
anyone who is not a party to this Deed.

 

26



--------------------------------------------------------------------------------

1.8 The parties to this Deed may terminate this Deed or vary any of its terms
without the consent of any third party. However, they may not terminate this
Deed or vary any of its terms if this would have the effect of terminating or
adversely affecting the Rights of a Receiver or of an Officer of the Chargee or
a Receiver under this Deed without its consent, but only to the extent that it
has notified the Chargee that it intends to enforce that clause at the time of
the termination or variation.

 

27



--------------------------------------------------------------------------------

SECURITY

2. Payment of Secured Obligations

 

2.1 The Chargor will pay or otherwise discharge all Obligations from time to
time incurred by it under or in connection with the Finance Documents when they
become due for payment or discharge.

3. Charge and Assignment

 

3.1 The charges and assignment contained in this clause 3:

 

  (a) are given to the Chargee;

 

  (b) secure the payment and discharge of the Secured Obligations; and

 

  (c) are given with full title guarantee.

 

3.2 The Chargor charges, by way of first fixed charge, all of the Rights which
it now has and all of the Rights which it obtains at any time in the future in
the Accounts and in any Rights accruing to, derived from or otherwise connected
with them (including Dividends, proceeds, insurances, guarantees, Security and
any warrants, options or similar Rights) in accordance with Section 7 – Security
– of the Facility Letter.

 

3.3 The Chargor assigns absolutely all of the Rights which it now has and al! of
the Rights which it obtains at any time in the future in the Assigned Contracts
and in any Rights accruing to, derived from or otherwise connected with them
(including proceeds, insurances, guarantees and Security).

4. Set-off

 

4.1 The Chargee may set off any matured Secured Obligation due from the Chargor
(to the extent beneficially owned by the Chargee) against any matured obligation
owed by the Chargee to the Chargor, regardless of the place of payment, booking
branch or currency of either obligation.

 

4.2 If the obligations are in different currencies, the Chargee may convert
either obligation at a market rate of exchange in its usual course of trading
for the purpose of the set-off.

 

4.3 These Rights are in addition to the security conferred on the Chargee under
this Deed.

5. Restrictions

 

5.1 The Chargor will ensure that the restrictions contained in this clause 5 are
complied with unless the Chargee agrees to the contrary.

 

5.2 No Security will exist over, or in relation to, any Charged Asset or any
Assigned Asset other than Chargee Security.

 

28



--------------------------------------------------------------------------------

5.3 There will be no Disposal of any Charged Asset or any Assigned Asset,
excepted in accordance with clauses 10.5 and 10.6.

6. Perfection

General requirements

 

6.1 The Chargor will, at its own expense, create all such Security, execute all
such documents, give all such notices, effect all such registrations (whether at
the Companies Registry, or otherwise), deposit all such documents and do all
such other things as the Chargee may require from time to time in order to:

 

  (a) ensure that it has an effective first-ranking fixed charge over the
Charged Assets and a first-ranking assignment of the Assigned Assets; and

 

  (b) facilitate the enforcement of the Chargee Security, the receipt by the
Chargee of the money standing to the credit of the Accounts, the realisation of
the Charged Assets and the Assigned Assets or the exercise of any Rights held by
the Chargee or any Receiver under or in connection with the Chargee Security.

 

6.2 The scope of clause 6.1 is not limited by the specific provisions of the
rest of this clause 6 or by any other provision of the Chargee Security
Documents.

Specific requirements

 

6.3 The Chargor will procure delivery of the Account Control Agreement
simultaneously with execution of this Security Agreement.

 

6.4 If, at any time, the Chargor has a Right in respect of an Account or
Assigned Contract, it will, on the date of this Deed (or, if it acquires the
Right later, as soon as practicable after it does so):

 

  (a) deliver a notice of this Deed to the other parties to the relevant Account
or Assigned Contract substantially in the form set out in the applicable part of
Schedule 3 (Notices of charge and assignment); and

 

  (b) use its best endeavours to procure that those parties deliver an
acknowledgement of the notice to the Chargee substantially in the form set out
in that part of that Schedule as soon as reasonably practicable.

Subsequent security

 

6.5 If the Chargee receives notice that any Security has been created over the
Charged Assets or the Assigned Assets, the Chargee will be treated as if it had
immediately opened a new account for the Chargor, and all payments received by
the Chargee from the Chargor will be treated as if they had been credited to the
new account and will not reduce the amount then due from the Chargor to the
Chargee.

 

29



--------------------------------------------------------------------------------

Financial Collateral

 

6.6 The parties to this Deed designate those Charged Assets and Assigned Assets
which constitute Financial Collateral to be under the control of the Chargor and
charged in favour of the Chargee.

 

30



--------------------------------------------------------------------------------

ENFORCEMENT

7. Enforcement

Time for enforcement

 

7.1 The Chargee may enforce the Chargee Security at any time which is an
Enforcement Time.

Methods of enforcement

 

7.2 The Chargee may enforce the Chargee Security by:

 

  (a) requiring the payment to it of money standing to the credit of the
Accounts, requesting the Assets Manager to immediately sell the Charged Assets
or the Assigned Assets upon receipt of the Chargee’s written request, giving
notice to any person in relation to the Charged Assets or the Assigned Assets,
or otherwise receiving the benefit of the Charged Assets or the Assigned Assets
in any way it may decide; or

 

  (b) appointing a Receiver of all or any part of the Charged Assets or the
Assigned Assets.

 

7.3 At any time after the occurrence of an Event of Default which is continuing
and without any further consent or authority on the part of the Chargor, the
Chargee may serve a Notice of Exclusive Control in the form set out in the
relevant part of Schedule 4 and exercise, at its discretion (in the name of the
Chargor or otherwise) in respect of any of the Charged Assets, any voting rights
and any powers or rights which may be exercised by the person or persons in
whose name or names such Charged Assets are registered or who is the bearer or
holder of them.

 

7.4 The Chargee is not liable to perform or fulfil any obligation of the Chargee
in respect of the Charged Assets or the Assigned Assets.

 

7.5 A Receiver must be appointed by an instrument in writing, and otherwise in
accordance with the Insolvency Legislation.

 

7.6 The appointment of a Receiver may be made subject to such limitations as are
specified by the Chargee in the appointment.

 

7.7 If more than one person is appointed as a Receiver, each person will have
power to act independently of any other, except to the extent that the Chargee
may specify to the contrary in the appointment.

 

7.8 The Chargee may remove or replace any Receiver.

 

31



--------------------------------------------------------------------------------

Powers on enforcement

 

7.9 The Chargee, and any Receiver, will have the following powers in respect of
the Charged Assets and the Assigned Assets:

 

  (a) the powers given to a mortgagee or a receiver by the Law of Property Act
1925, but without the restrictions contained in section 103 of that Act.

 

  (b) the powers given to an administrative receiver by the Insolvency
Legislation; and

 

  (c) the power to do, or omit to do, on behalf of the Chargor, anything which
the Chargor itself could have done, or omitted to do, if the Charged Assets or
the Assigned Assets were not the subject of Security and the Chargor were not in
insolvency proceedings.

 

7.10 Except to the extent provided by law, none of the powers described in this
clause 7 will be affected by an Insolvency Event in relation to the Chargor.

Status and remuneration of Receiver

 

7.11 A Receiver will be the agent of the Chargor until the Chargor goes into
liquidation. He will have no authority to act as agent for the Chargee, even in
the liquidation of the Chargor.

 

7.12 The Chargee may from time to time determine the remuneration of any
Receiver with the consent of the Chargor, such consent shall not be unreasonably
withheld or delayed.

Third parties

 

7.13 A person dealing with the Chargee or with a Receiver is entitled to assume,
unless it has actual knowledge to the contrary, that:

 

  (a) those persons have the power to do those things which they are purporting
to do; and

 

  (b) they are exercising their powers properly.

8. Application of proceeds

 

8.1 All money received by the Chargee or a Receiver under or in connection with
the Finance Documents (whether during, or before, enforcement of the Chargee
Security) will, subject to the rights of any persons having priority, be applied
in the following order of priority:

 

  (a) first, in or towards payment of all amounts payable to the Chargee, any
Receiver or their Officers under clause 12 (Expenses, liability and indemnity)
and all remuneration due to any Receiver under or in connection with the Chargee
Security;

 

  (b) secondly, in or towards payment of the Secured Obligations in such order
as may be required by the Finance Documents (and, if any of the Secured
Obligations are not then payable, by payment into a suspense account until they
become payable); and

 

32



--------------------------------------------------------------------------------

  (c) thirdly, in payment of any surplus to the Chargor or other person entitled
to it.

 

33



--------------------------------------------------------------------------------

REPRESENTATIONS AND UNDERTAKINGS

9. Representations

 

9.1 The Chargor represents to the Chargee that all the matters described in the
rest of this clause 9 are true on the date of this Deed.

 

9.2 The Chargor is duly incorporated and validly existing under the laws of its
jurisdiction of incorporation. It has the power, and has obtained all necessary
authorisations, to own its assets and carry on its business in all relevant
jurisdictions.

 

9.3 The Chargor has power to execute the Finance Documents and to exercise its
Rights and perform its duties under them; and it has obtained all necessary
authorisations to do so.

 

9.4 This Deed constitutes legally binding and enforceable obligations of the
Chargor. Each other Finance Document, when executed, will constitute legally
binding and enforceable obligations of the Chargor.

 

9.5 The execution of the Finance Documents and the exercise of its Rights and
the performance of its duties under them will not result in the Chargor being in
breach of any duty or being required to create any Security or perform any other
action as a result of any duty.

 

9.6 The Finance Documents are effective and admissible in evidence without the
need for any filing, registration, notarisation or other action. However, this
Deed will require registration in the Companies Registry in England and Wales.

 

9.7 No stamp duty or other Tax is payable in respect of the Finance Documents.

 

9.8 The choice of English law as the governing law of this Deed will be
recognised and enforced in the Chargor’s jurisdiction of incorporation. Any
judgment obtained in England in relation to this Deed will be recognised and
enforced in the Chargor’s jurisdiction of incorporation.

10 Undertakings

 

10.1 The Chargor will ensure that the value of the Charged Assets will at all
times have a Value respecting the requirements of Section 7 of the Facility
Letter.

If based on a monthly report established on the last day of each calendar month
(the “Day”), the Value does not respect the requirements of Section 7 of the
Facility Letter, the Chargor shall increase the Charged Assets accordingly
within ten (10) business days from the Day;

In case of default of the Chargor under this Clause, the Chargee may, at its
discretion, enforce the Charged Security under clause 7 (Enforcement).

 

34



--------------------------------------------------------------------------------

10.2 The Chargor will:

 

  (a) comply with all of its obligations under each Assigned Contract; and

 

  (b) use its best endeavours to ensure that the Chargee receives the full
benefit of each Assigned Contract and the Chargee Security.

 

10.3 The Chargor will not:

 

  (a) agree to alter the terms of, or close or terminate, any Account or any
Assigned Contract; or

 

  (b) waive its rights under an Account or Assigned Contract,

 

  without the consent of the Chargee.

 

10.4 The Chargee will give its consent under clause 10.3 if, in its reasonable
opinion, any such alteration or waiver will not materially affect the
effectiveness or value of its security over the Account concerned.

 

10.5 The Chargor will not make any withdrawal from any Account without the prior
consent of the Chargee.

Notwithstanding the foregoing, the Chargor may from time to time according to
the provision of clause 6.2 of Account Control Agreement, transfer or remit or
invest or substitute Charged Assets provided that the rating and the Value of
the Charged Assets remain the same.

 

10.6 The Chargee will give its consent under clause 10.5 (i) if the withdrawal
is permitted under the Account Control Agreement and (ii) when the Charged
Assets have a Value exceeding the requirements defined in Section 7 of the
Facility Letter.

 

10.7 If the Chargor receives any proceeds of any Assigned Contract, it will hold
them on trust for the Chargee and pay them to the Chargee as soon as possible.

 

10.8 During an Enforcement Time (and also once any Chargee Security is being
enforced), the Chargee will be entitled to receive all distributions in respect
of any shares held in an Account and the Dividends for application in accordance
with clause 8 (Application of proceeds). Otherwise, the Chargor will be entitled
to receive those distributions.

 

10.9 During an Enforcement Time (and also once any Chargee Security is being
enforced), but only upon written notice to the Chargor, the Chargee will be
entitled to exercise all voting and other Rights in respect of any shares held
in an Account and the Dividends. Otherwise, the Chargor will be entitled to
exercise those Rights.

 

35



--------------------------------------------------------------------------------

10.10 To the extent that the holder of those any shares held in an Account is
not the person entitled to receive those distributions and exercise those
Rights, the holder will pay the distributions to the person entitled to them and
will exercise those Rights in accordance with the reasonable requirements of the
person entitled to exercise them.

 

10.11 The Chargor will promptly pay all calls, instalments or other payments
which from time to time become due in respect of any of any shares held in an
Account, and the Chargee will not in any circumstances incur any liability in
respect of them.

 

10.12 The Chargor will take all steps as are necessary to preserve the value and
marketability of the Charged Assets and the Assigned Assets.

 

10.13 The Chargor will notify the Chargee as soon as it becomes aware of any
matter which might reasonably be expected to have an adverse effect on the
Rights of the Chargee under the Chargee Security. Those matters include a claim
by any person to an interest in a Charged Asset or an Assigned Asset or a breach
or purported breach of an Assigned Contract by any party to it.

 

10.14 The Chargor will provide to the Chargee:

 

  (a) such information about the Charged Assets and the Assigned Assets;

 

  (b) such information about the extent to which it has complied with its
obligations under this Deed; and

 

  (c) copies of such documents which create, evidence or relate to the Charged
Assets or the Assigned Assets,

 

     as the Chargee may from time to time reasonably request.

 

10.15 The Chargor will promptly pay all calls, instalments or other payments
which from time to time become due in respect of any of the Charged Assets, and
the Chargee will not in any circumstances incur any liability in respect of
them.

 

10.16 If the Chargor does not comply with its obligations under this Deed, the
Chargee may do so on the Charger’s behalf on such basis as the Chargee may
reasonably decide. That Chargor will indemnify the Chargee on demand against the
amount duly documented certified by the Chargee to be the cost, loss or
liability suffered by it as a result of doing so.

 

36



--------------------------------------------------------------------------------

MISCELLANEOUS

11 Duration of the security

 

11.1 The Obligations of the Chargor under the Finance Documents and the security
created by the Chargee Security will continue until the Secured Obligations have
been irrevocably and unconditionally paid or discharged in full, regardless of
any intermediate payment or discharge in whole or in part. The Chargee will then
reassign the Assigned Assets to the Chargor at the Charger’s expense.

 

11.2 If any payment by the Chargor or any other security provider or any release
given by the Chargee (whether in respect of the Secured Obligations or any
security for them or otherwise) is avoided or reduced as a result of insolvency
or any similar event:

 

  (a) the liability of the Chargor under this Deed will continue as if the
payment, release, avoidance or reduction had not occurred; and

 

  (b) the Chargee will be entitled to recover the value or amount of that
security or payment from the Chargor, as if the payment, release, avoidance or
reduction had not occurred.

 

11.3 Section 93 of the Law of Property Act 1925 will not apply to the Chargee
Security.

 

11.4 The perpetuity period for this Deed is the period of 80 years from the date
of this Deed.

12 Expenses, liability and indemnity

 

12.1 The Chargor will, on demand duly documented, pay all legal and other costs
and expenses (including any stamp duty, registration or other similar taxes)
incurred by the Chargee or by any Receiver in connection with the Chargee
Security. This includes any costs and expenses relating to the enforcement or
preservation of the Chargee Security or the Charged Assets and the Assigned
Assets and to any amendment, waiver, consent or release required in connection
with the Chargee Security.

 

12.2 Neither the Chargee nor a Receiver nor any of their Officers will be in
anyway liable or responsible to the Chargor for any loss or liability of any
kind arising from any act or omission by it of any kind (whether as mortgagee in
possession or otherwise) in relation to the Charged Assets or the Assigned
Assets or the Chargee Security, except to the extent caused by its own
negligence or wilful misconduct.

 

12.3 The Chargor will, on demand duly documented, indemnify each of the Chargee,
a Receiver and their Officers in respect of all costs, expenses, losses or
liabilities of any kind which it incurs or suffers in connection with:

 

  (a) anything done or omitted in the exercise of the powers conferred on it
under the Chargee Security, unless it was caused by its negligence or wilful
misconduct;

 

37



--------------------------------------------------------------------------------

  (b) a claim of any kind (whether relating to the environment or otherwise)
made against it which would not have arisen if the Chargee Security had not been
granted and which was not caused by its negligence or wilful misconduct; or

 

  (c) any breach by the Chargor of the Finance Documents.

13 Payments

 

13.1 All payments by the Chargor under the Chargee Security Documents will be
made in full, without any set-off or other deduction.

 

13.2 If any tax or other sum must be deducted from any amount payable by the
Chargor under the Chargee Security Documents, the Chargor will pay such
additional amounts as are necessary to ensure that the recipient receives a net
amount equal to the full amount it would have received before such deductions.

 

13.3 All amounts payable by the Chargor under the Chargee Security Documents are
exclusive of VAT. The Chargor will, in addition, pay any applicable VAT on those
amounts.

 

13.4 If the Chargor fails to make a payment to the Chargee under the Chargee
Security Documents, it will pay interest to the Chargee on the amount concerned
at the Default Rate from the date it should have made the payment until the date
of payment (after, as well as before, judgment).

 

13.5 No payment by the Chargor (whether under a court order or otherwise) will
discharge the Obligation of the Chargor unless and until the Chargee has
received payment in full in the currency in which the Obligation is denominated.
If, on conversion into that currency, the amount of the payment falls short of
the amount of the Obligation concerned, the Chargee will have a separate cause
of action against the Chargor for the shortfall.

 

13.6 Any certification or determination by the Chargee of an amount payable by
the Chargor under this Deed is, in the absence of manifest error, conclusive
evidence of that amount.

14 Remedies

 

14.1 The Rights created by this Deed are in addition to any other Rights of the
Chargee against the Chargor or any other security provider under any other
documentation, the general law or otherwise. They will not merge with or limit
those other Rights, and are not limited by them.

 

14.2 No failure by the Chargee to exercise any Right under this Deed will
operate as a waiver of that Right. Nor will a single or partial exercise of a
Right by the Chargee preclude its further exercise.

 

38



--------------------------------------------------------------------------------

14.3 If, at any time, any provision of this Deed is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of that provision in any other respect or
under the law of any other jurisdiction will be affected or impaired in any way.

15 Power of attorney

 

15.1 During an Enforcement Time, the Chargor, by way of security, irrevocably
appoints each of the Chargee and any Receiver severally to be its attorney:

 

  (a) to do anything which the Chargor is obliged to do under the Chargee
Security Documents; and

 

  (b) to exercise any of the Rights conferred on the attorney by the Chargee
Security Documents or by

law.

16 Notices

 

16.1 Any notice or other communication to a party to this Deed must be in
writing. It must be addressed for the attention of such person, and sent to such
address or fax number as that party may from time to time notify to the other
parties.

 

16.2 It will be deemed to have been received by the relevant party on receipt at
that address or fax number.

 

16.3 The initial administrative details of the parties are contained in Schedule
1 (Initial administrative details of the parties) but a party may amend its own
details at any time by notice to the other party.

 

16.4 Any notice to the Chargor may alternatively be sent to its registered
office or to any of its places of business or to any of its directors or its
company secretary; and it will be deemed to have been received when delivered to
any such places or persons.

17 Law and jurisdiction

 

17.1 This Deed is governed by English law.

 

17.2 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed) (a Dispute).

 

17.3 The parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes that may arise in respect of this Charge
over Custody Accounts and, accordingly, that they will not argue to the
contrary.

 

17.4 The Chargor irrevocably appoints LAW Debenture Corporate Services Limited
(Tel: 44 (0) 20 7696 5242, fax: + 44 (0)20 7696 5262 at its registered office
from, Fifth Floor, 100 Wood Street, London EC2V 7EX time to time to receive on
its behalf process issued out of the English courts in connection with this
Deed.

 

39



--------------------------------------------------------------------------------

17.5 Failure by the process agent to notify the Chargor of the process will not
invalidate the proceedings concerned.

 

17.8 If this appointment is terminated for any reason, the Chargor will appoint
a replacement agent and will ensure that the new agent notifies the Chargee of
its acceptance of appointment.

This Deed has been executed as a deed, and it has been delivered on the date
stated at the beginning of this Deed.

 

40